      Case 2:18-cv-10029-VAP-MAA Document 29
                                          23 Filed 03/08/19
                                                   02/26/19 Page 1 of 2 Page ID #:117
                                                                                #:108

$25HY6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                    IRUWKH
                                                        &HQWUDO 'LVWULFW RI &DOLIRUQLD
                                                    BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

 25/$1'2 528&+21 :<7$6+$ -867,&( -5                              
  D PLQRU E\ DQG WKURXJK KHU *XDUGLDQ $G /LWHP                       
                  5REHUW 3RZHOO                                      
                                                                      
                            Plaintiff(s)                              
                                                                      
                                 Y                                           &LYLO$FWLRQ1R FY9$30$$[
                                                                      
 &2817< 2) /26 $1*(/(6 *$%5,(/$ 72'0,$                              
  .,0%(5/< $//(1 'RH DQG 'RHV  WKURXJK                          
                  ,QFOXVLYH                                          
                                                                      
                           Defendant(s)                               

                                                    6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) &RXQW\ RI /RV $QJHOHV *DEULHOD 7RGPLD .LPEHUO\ $OOHQ 'RH 
                                            :HVW 7HPSOH 6WUHHW 5RRP 
                                           .HQQHWK +DKQ +DOO RI $GPLVWUDWLRQ
                                           /RV $QJHOHV &$ 




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3DRU²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
                                           'RQQLH 5 &R[ (VT /DZ 2IILFH RI 'RQQLH 5 &R[  1RUWK 1HYDGD 6WUHHW
                                           2FHDQVLGH &$  DQG
                                           3DXO : /HHKH\ (VT /DZ 2IILFH RI 3DXO : /HHKH\  ( )LJ 6WUHHW 6WH 
                                           )DOOEURRN &$ 


       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                CLERK OF COURT


'DWH     2/26/19                                                               B. Moss
                                                                                          Signature of Clerk or Deputy Clerk
Case 2:18-cv-10029-VAP-MAA Document 29 Filed 03/08/19 Page 2 of 2 Page ID #:118


        Case 2:18-cv-10029-VAP-MAA Document 23 Filed 02/26/19 Page 2 of 2 Page ID #:109

 AO 440 (Rev. 06/ 12) Stumnon~ in:, Civi l A~tiun (l'~g~ 2.)

  Civil Action No. 2:18-cv-10029-VAP(MAAx)

                                                             PROOF OF SERVICE
                          (This sectio11 shou/(f not he filed with the court unless required by Fed. R. Cilr. P. 4 (I))

             This summons for (name q/'i11divid11al and Jitle. /(a11.1~       Gabriela Todmia
 was received by me on (daie) February 26, 2019

            CJ I personally served the summons on the individual at (place)
                                                                                      OJI (date)                               ; or

            00 .I left the summons at the individual's residence or usual place of abode with (nnmc)Nahnyonga Todmia, Sister
         @.. ?_4.Q.1:3.. \i'V 11_?th ~tree~ ln!JIE=l".':✓-~.'?.~!- C.8- 90304 , a person of suitable age and discretion who resides there,
            on   (dote)   March 01 , 2019               , and mailed a copy lo the individual's last known address; or

            CJ I served the summons on              (nmne ofiT1df1,frlu11/J                                                             , who is
             designated by law to accept service of process on behalf of (name oforgm1iz111io11J
                                                                                     on (dme)                                 ; or

            0    r returned the summons unexecutcd because                                                                                   ; or

           0 Other (.~peciji):




           My fees arc$                                for travel and $                   for services, for a total of$ 95.00


           I declare under penalty of pe1jury that this information is true.


Date: ..M§lr.gb Q5_, 2Q19                                                                   ---        - -~
                                                                                                   Server's.~igy ······\
                                                                                      JORGE RIVERA, LACPS#4690
                                                                                              Printed name a11d title




                                                                                ...P.QJ;l.QX.. e§~.2.~J3A.N PJ.E.:..G.9. GA. 92.138
                                                                                                   Server 's addmss

Additional information regarding attempted service, etc:
